Exhibit 10.3


FIFTH COMPREHENSIVE AMENDMENT TO FINANCING DOCUMENTS


THIS                FIFTH                  COMPREHENSIVE                                                                                        AMENDMENT  TO  FINANCING
DOCUMENTS (this "Amendment") is dated effective as of July 31, 2015, by and
among GSE SYSTEMS, INC., a Delaware corporation ("GSE") and GSE  PERFORMANCE
SOLUTIONS, INC., a Delaware corporation and successor by merger to GSE Envision
LLC, a New Jersey limited liability company and also formerly known as GSE Power
Systems, Inc. ("GSE Performance Solutions"), (GSE and GSE Performance Solutions,
each a "Co-Borrower" and collectively, the "Co-Borrowers") and BRANCH BANKING
AND TRUST COMPANY, a North Carolina banking corporation (the "Bank") which bank
is the successor by merger to SUSQUEHANNA BANK, formerly a Pennsylvania state
chartered commercial banking corporation ("Susquehanna"); witnesseth:


RECITALS


WHEREAS, pursuant to a Master Loan and Security Agreement dated November 22,
2011 by and among GSE, GSE Power Systems, Inc. and GSE EnVision Inc.
(collectively, the "Original Borrowers") and Susquehanna (the "Original
Agreement"), as amended by that certain Comprehensive Amendment to Financing
Documents dated March 31, 2012 (the "First Amendment"), and that certain Letter
Agreement dated July 29, 2013 from Susquehanna (the "Letter Agreement"), as
amended by that certain Second Comprehensive Amendment to Financing documents
dated April 8, 2014 (the "Second Amendment"), as amended by that certain Third
Comprehensive Amendment to Financing Documents dated September 9, 2014 (the
"Third Amendment"), as amended by that certain Fourth Comprehensive Amendment to
Financing Documents dated December 31, 2014 (the "Fourth Amendment") (the
Original Agreement, the First Amendment, the Letter Agreement, the Second
Amendment, the Third Amendment and the Fourth Amendment are collectively, the
"Loan Agreement"), Susquehanna extended a revolving credit facility to the
Original Borrowers in the principal amount of Seven Million Five Hundred
Thousand Dollars ($7,500,000) (the "Credit Facility"), as evidenced by a
Revolving Credit Note given by the Original Borrowers in favor of Susquehanna
dated November 22, 2011 in the face amount of $7,500,000, which note was amended
and restated in its entirety by that certain Amended and Restated Revolving
Credit Note from the Co-Borrowers in favor of Susquehanna dated March 31, 2012;
and


WHEREAS, effective August 1, 2015, the Bank is successor by merger to
Susquehanna and has assumed Susquehanna's obligations under the Financing
Documents (as defined in the Loan Agreement); and


WHEREAS, the Bank and the Co-Borrowers have determined to modify certain
provisions of the Financing Documents, all in accordance with the provisions of
this Amendment.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Co-Borrowers agree as follows:






#534247
012655-0025

--------------------------------------------------------------------------------



1.
Recitals. The Bank and the Co-Borrowers acknowledge that the above Recitals to
this Amendment are true and correct, and agree that the same are incorporated by
reference into the body of this Amendment. Unless otherwise specifically defined
herein, all capitalized terms used in this Amendment shall have the same
meanings ascribed to such terms in the Loan Agreement.



2.
Amendments to Financing Documents. The Financing Documents are hereby modified
as follows:



a.
The testing of the Cash Flow Coverage Ratio set forth in Section 5.1 of the Loan
Agreement is suspended for the through the period ending June 30, 2016. The next
applicable testing period will be for the calendar quarter ending September 30,
2016.



b.
The Minimum Tangible Capital Base requirement set forth in Section 5.2 of the
Loan Agreement is hereby decreased to Ten Million Five Hundred Thousand Dollars
($10,500,000) beginning with the quarter ending June 30, 2015, and for each
quarter thereafter.



c.
The Quick Ratio set forth in Section 5.3 of the Loan Agreement is hereby amended
to reflect a new Quick Ratio requirement of 1.0 to 1.0, beginning with the
quarter ending June 30, 2015, and for each quarter thereafter.



d.
The Tangible Capital Base Ratio requirement set forth in Section 5.4 of the Loan
Agreement is hereby deleted effective for the quarter ending June 30, 2015.



The modifications described herein are limited precisely as written and shall
not be deemed to (i) be a consent to or a waiver or modification of any other
term or condition of the Loan Agreement or any of the other Financing Documents,
or (ii) prejudice any right or rights which the Bank may now have or may have in
the future under or in connection with the Loan Agreement or any of the other
Financing Documents.


Except for the agreements to the modifications described herein (the
"Modifications"), no delay by the Bank in the pursuit of the Bank's rights and
remedies shall, and none of the foregoing is intended (and should not be deemed
or construed) to, constitute a waiver of any other rights and/or remedies Bank
may have under the Loan Agreement and/or any of the other Financing Documents or
otherwise available to Bank at law or in equity, or a waiver of any other known
or any unknown default or event of default which exists on the date hereof, or a
course of conduct or course of dealing on the part of the Bank. Except for the
Modifications, the Bank reserves any and all rights and remedies available to it
under the Loan Agreement and/or any of the other Financing Documents, or
otherwise available to it at law or in equity, all of which remain in full force
and effect.


3.
Grants of Liens and Security Interests; Reaffirmation of Debt. Each Co-Borrower
each hereby grants, re-grants and confirms the grant of all liens and security
interest in and to all collateral described in the Financing Documents as
collateral for the Credit Facility as amended by this Amendment on the terms set
forth in the Financing Documents.  Each Co-Borrower also

--------------------------------------------------------------------------------



hereby reaffirms its respective joint and several obligations to repay the
Credit Facility, all in accordance with the terms of the Financing Documents.


4.
Fees, Costs, and Expenses. The Co-Borrowers shall pay to the Bank on demand all
costs and expenses both now and hereafter reasonably paid or incurred with
respect to the preparation, negotiation, execution, administration and
enforcement of this Amendment and all documents related thereto, including,
without limitation, attorneys' fees and expenses, recording costs, recordation
and other taxes, appraisal fees, costs of record searches, title company
premiums and costs, fees and expenses for environmental audits and survey costs.



5.
Representations and Warranties. In order to induce the Bank to enter into this
Amendment, the Co-Borrowers each represent and warrant to the Bank that as of
the date hereof

(a) except as otherwise disclosed in writing to the Bank, no Event of Default
exists under the provisions of any of the Financing Documents, (b) no event
exists which, with the giving of notice or lapse of time, or both, could or
would constitute an Event of Default under the provisions of any of the
Financing Documents, (c) all of the representations and warranties of the
Co-Borrowers in the Financing Documents, are true and correct in all material
respects on the date hereof as if the same were made on the date hereof, (d) all
collateral for the Credit Facility as amended by this Amendment is free and
clear of all assignments, security interests, liens and other encumbrances of
any kind and nature whatsoever except for those granted or permitted under the
provisions of the Financing Documents, (e) no material adverse change has
occurred in the business, financial condition, prospects or operations of any
Co-Borrower since the date of the financial statements most recently furnished
to the Bank in accordance with the provisions of the Financing Documents, and
(f) the Financing Documents (as amended by this Amendment) constitute the legal,
valid and binding obligations of the Co-Borrowers enforceable in accordance with
their terms except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights generally. If any of
the foregoing representations and warranties shall prove to be false, incorrect
or misleading in any material respect, the Bank may, in its absolute and sole
discretion, declare that an Event of Default has occurred and exists under the
provisions of each of the Financing Documents.


6.
Applicable Law, Etc. This Amendment shall be governed by the laws of the State
of Maryland and may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute one and the same
instrument.



7.
Binding Effect. This Amendment shall be binding upon and inure to the benefit of
the Bank and each Co-Borrower and their respective heirs, successors and
assigns.



8.
Amendment Only. This Amendment is an amendment and modification  of certain
provisions of the Financing Documents. All of the provisions of the Financing
Documents are incorporated herein by reference and shall remain and continue in
full force and effect as amended by this Amendment. Each Co-Borrower hereby
ratifies and confirms all of its respective obligations, liabilities and
indebtedness under the provisions of the Financing Documents as amended by this
Amendment. The Bank and each Co-Borrower agree it is their intention that
nothing herein shall be construed to extinguish, release or discharge or
constitute,

--------------------------------------------------------------------------------



create or effect a novation of, or an agreement to extinguish, any of the
obligations, indebtedness and liabilities of any Co-Borrower or any other party
under the provisions of the Financing Documents, or any assignment or pledge to
the Bank of, or any security interest or lien granted to the Bank in or on, any
collateral and security for such obligations, indebtedness and liabilities.


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN   WITNESS   WHEREOF,   each  Co-Borrower   and  the  Bank   have   executed  
this
Amendment under their respective seals, the day and year first written above.


WITNESS/
ATTEST:                                                                                        CO-BORROWERS:


GSE SYSTEMS, INC.








By:            /s/ Jeffery G. Hough
Jeffery G. Hough
Senior Vice President and Chief Financial Officer


GSE PERFORMANCE  SOLUTIONS, INC.








By:            /s/ Jeffery G. Hough
Jeffery G. Hough
Senior Vice President and Chief Financial Officer


BRANCH BANKING AND TRUST COMPANY








By:            /s/ Robert P. Whelen, Jr.
Robert P. Whelen, Jr.,
Senior Vice President











